MURDOCK, Judge,
concurring in the result.
Section 25-5-ll(a) applies when the same “circumstances” that “caused” an injury or death “also ereat[e] a legal liability for damages.” In a case such as the one before us, however, more than just the circumstances that caused the injury are necessary to create the legal liability. Specifically, the legal liability in this case also depends for its existence upon the contract between the patient’s insurer and the patient. Thus, while language of the nature found in § 25-5-11(a) would not be broad enough to apply to facts such as those presented here, the broader language utilized in § 35-11-370 is.